Case 1:20-cv-01051-CFC Document 35 Filed 01/15/21 Page 1 of 2 PagelD #: 28

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

UNILOC 2017 LLC,
Plaintiff,
V. Civil Action No. 20-1051-CFC
NEXON CO., LTD and NEXON
KOREA CORPORATION
Defendants.
MEMORANDUM ORDER

 

WHEREAS, Defendants filed Defendant NEXON Co., Ltd.’s Motion to
Dismiss for Insufficient Service and Lack of Personal Jurisdiction (D.I. 14);

WHEREAS, Defendants have also filed Defendant NEXON Korea
Corporation’s Motion to Dismiss for Insufficient Service and Lack of Personal
Jurisdiction (D.I. 15);

WHEREAS, Plaintiff failed to timely file a response to either motion;

NOW THEREFORE, at Wilmington this Fifteenth day of January in 2021,
IT IS HEREBY ORDERED that Defendant NEXON Co., Ltd.’s Motion to
Dismiss for Insufficient Service and Lack of Personal Jurisdiction (D.I. 14) is

GRANTED and Defendant NEXON Korea Corporation’s Motion to Dismiss for

 

 
Case 1:20-cv-01051-CFC Document 35 Filed 01/15/21 Page 2 of 2 PagelD #: 29

Insufficient Service and Lack of Personal Jurisdiction (D.I. 15) is GRANTED and

the Court of the Clerk is directed to CLOSE the case.

 

UNITED a 7 ir JUDGE

ii

 
